

Exhibit 10.38




NON-EMPLOYEE INDEPENDENT DIRECTOR COMPENSATION
EFFECTIVE JANUARY 1, 2014




The following table provides information on the compensation of Puget Sound
Energy’s nonemployee independent directors approved by the Board of Directors on
June 26, 2014 and continuing until modified. Puget Sound Energy also reimburses
directors for the out-of-pocket expenses of attending meetings. Directors who
are employed by Puget Sound Energy or the investor consortium do not receive any
compensation for their Board activities.




DIRECTOR COMPENSATION FOR SERVICE ON THE BOARDS
OF PUGET SOUND ENERGY AND ITS AFFILIATED ENTITIES
Quarterly Board Chair Retainer


$13,750


Quarterly Board Member Retainer
27,500


Additional Quarterly Retainer for Audit Committee Chair
2,500


Additional Quarterly Retainer for Audit Committee Members
1,000


Additional quarterly retainer for Compensation and Leadership Development
Committee Chair
2,000


Additional Quarterly Retainer for Governance and Public Affairs Committee Chair
1,500


Fee for Each Board and Committee Meeting Attended
1,600


Fee for Each Telephonic Meeting Attended Lasting 60 Minutes or Less
800





In addition to the compensation listed in the table above, the Company’s
nonemployee directors are eligible to participate in Puget Sound Energy’s
Deferred Compensation Plan for Nonemployee Directors. Directors annually may
elect to defer all or a part of their fees payable in cash.

